Citation Nr: 0829903	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  02-17 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The veteran had active service from July 1961 to September 
1965 and from January 1968 to June 1969, as well as service 
in the Air Force Reserve.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2002 rating decision in which the RO denied 
service connection for residuals of a low back injury.  The 
veteran filed a notice of disagreement (NOD) in June 2002, 
and the RO issued a statement of the case (SOC) in September 
2002.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in September 2002.

In June 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In September 2005, the Board remanded the claim to the RO, 
via the Appeals Management Center (AMC), in Washington, D.C., 
for additional development.  After completing some of the 
requested action, the AMC continued the denial of the claim 
(as reflected in an April 2006 SSOC).

In June 2006, the Board again remanded the claim to the RO, 
via the AMC, for additional development.  After completing 
the requested action, the AMC continued the denial of the 
claim (as reflected in a June 2008 SSOC), and returned this 
matter to the Board for further appellate consideration.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The evidence clearly and unmistakably shows that the 
veteran's scoliosis preexisted service and was not aggravated 
by service, and that, therefore, there is no medical nexus 
between the veteran's scoliosis and service.

3.  Aside from scoliosis, no low back disability was shown 
during service or for many years thereafter, and the weight 
of the medical opinion evidence as to whether a low back 
disability other than scoliosis is related to service, to 
include the veteran's motor vehicle accident, is against the 
claim.


CONCLUSION OF LAW

The criteria for service connection for residuals of a low 
back injury are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a September 2001 pre-rating letter and 
September 2005 and July 2006 post-rating letters provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection 
for residuals of a low back injury, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  The 
September 2005 and July 2006 letters also included a specific 
request that the veteran furnish pertinent evidence in his 
possession (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  The July 2006 letter also 
informed the veteran how disability ratings and effective 
dates are assigned, as well as the type of evidence that 
impacts those determinations.  

After issuance of each notice described above, and 
opportunity for the veteran to respond, the June 2008 SSOC 
reflects readjudication of the claim.  Hence, while most of 
the notice was provided to the veteran after the January 2002 
initial adjudication of the claim, the veteran is not shown 
to be prejudiced by the timing of the post-rating notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, VA outpatient treatment (VAOPT) records, and reports 
of VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the veteran's 
Board hearing, as well as various written statements provided 
by the veteran and by a former service comrade and his 
representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2007).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2008).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, (1) that the disease or injury existed prior to 
service, and (2) that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the claim for 
service connection for a low back disability must be denied.

The veteran served during two separate tours of active duty, 
with over two years between tours.  After the first tour of 
duty, a March 1966 VA X-ray report prepared in connection 
with a March 1966 VA examination revealed that the veteran 
had considerable scoliosis, shallower than usual thoracic 
kyphotic curve, slight dextro-scoliosis of the lumbar spine, 
and straightening of the lumbar lordotic curve.

Congenital or developmental abnormalities, such as a 
personality disorder, are not considered "diseases or 
injuries" within the meaning of applicable legislation and, 
hence, do not constitute disabilities for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2007).  However, 
service connection may be granted, in limited circumstances, 
for disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury 
(see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993)).  Although scoliosis may be 
considered a congenital defect, general medical research 
indicates that scoliosis may also be caused by trauma.

The veteran has also been diagnosed with lumbar spine 
disabilities, to include lumbar spine degenerative disc 
disease (DDD), thoracic spondylitic changes, spasm of the 
lumbar paravertebrals, and retrolisthesis of L5 on S1.  The 
veteran maintains that, during the second tour of duty, he 
injured his low back in July 1968 while stationed in Korea.  
He has asserted that he was involved in a motor vehicle 
accident.  He was driving a military truck, and he swerved to 
avoid hitting pedestrians.  As a result, the truck went off 
the road and plummeted 150 feet, with the veteran still at 
the wheel.  The veteran recalled that he was subsequently 
placed on profile as a result of low back pain.  The veteran 
submitted (and the RO received in July 2002) a buddy 
statement from a fellow serviceman who witnessed the motor 
vehicle accident and the veteran's subsequent complaints of 
back pain.  The veteran and his fellow serviceman are 
competent to testify to their observations of events and 
symptomatology.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  The veteran maintains that his current back 
disabilities are residuals of the in-service motor vehicle 
accident.

Given the different legal issues implicated by the facts 
relating to the veteran's scoliosis as opposed to his other 
low back disabilities, the Board will consider the veteran's 
scoliosis and his other low back disabilities separately.

As for the veteran's scoliosis, neither scoliosis nor any 
other spinal curvature abnormality was noted on the July 1961 
entrance examination; consequently, the veteran is presumed 
to have been in sound condition when he entered service.  
Neither the March 1966 X-ray report that indicated that there 
was considerable scoliosis of the thoracic spine and slight 
dextro-scoliosis of the lumbar spine with straightening of 
the lumbar lordotic curve, nor the March 1966 VA examination 
report, contain an opinion as to the etiology of the 
veteran's scoliosis.

However, the April 2008 VA examiner, who reviewed the claims 
file and examined the veteran, concluded that the veteran's 
scoliosis was "longstanding," and "no doubt antedates his 
service in the military."  He also concluded that the 
veteran's scoliosis was congenital, and that it was not the 
result of injury or diseases incurred in or aggravated by 
either period of service, to include the veteran's motor 
vehicle accident.  In support of this conclusion, the April 
2008 VA examiner noted that the examination of the veteran's 
back revealed "surprising function for a person who is 65 
years old," there was no mention of a back injury or 
sequelae in the medical records, and the X-rays did not 
indicate an injury to the spine.

As the April 2008 VA examiner's opinion is the only competent 
medical opinion on this question, and the VA examiner 
explained his rationale based on an accurate characterization 
of the evidence, the Board finds that there is clear and 
unmistakable evidence that the veteran's scoliosis preexisted 
service and was not aggravated thereby.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993).  Moreover, the Board finds that the 
April 2008 VA examiner's opinion that the veteran's scoliosis 
is not related to service is probative of the medical nexus 
question.  Id.  Significantly, neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any contrary medical opinion supporting that 
the veteran's scoliosis is, in fact, related to service-to 
include on the basis of aggravation.

Thus, the evidence clearly and unmistakably shows that the 
veteran's scoliosis preexisted service and was not aggravated 
by service, and that, therefore, there is no medical nexus 
between the veteran's scoliosis and service.

As for the low back disabilities diagnosed post-service, the 
service medical records are negative for complaints, 
findings, or diagnoses of any low back disability.  Moreover, 
the March 1966 X-ray report prepared in connection with the 
March 1966 VA examination noted only abnormalities in the 
curvature of the veteran's spine, to include scoliosis, 
shallower than usual thoracic kyphotic curve, slight dextro-
scoliosis of the lumbar spine, and straightening of the 
lumbar lordotic curve, but neither the X-ray report nor 
examination report contains a diagnosis of any other 
abnormality or disability of the low back.

The first evidence of such disability appears to be a letter 
from Dr. Carter, received in September 2002, 33 years after 
service.  The Board points out that the passage of many years 
between discharge from active service and any medical 
complaints or documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000). 

In that letter, Dr. Carter indicated that he had been 
treating the veteran since July 2000, and noted the veteran's 
in-service motor vehicle accident.  Dr. Carter noted that, on 
examination, the veteran had positive lumbar orthopedic test, 
decreased lumbar ranges of motion, spasm of the lumbar 
paravertebrals, and guarded gait and fixation of the L5S1 
joint.  He also indicated that X-rays showed rotation and 
lateral flexion malpositions of L2-L5 and retrolisthesis of 
L5 on S1 causing decrease in the intervertebral foramen space 
and subsequent nerve impingement.  Dr. Carter also noted that 
anterior bone spurs of L4 and L5 were consistent with an 
acutely chronic back condition resulting from an old injury, 
and opined more generally that "the low back problems are 
consistent with an old spinal injury."

By contrast, the April 2008 VA examiner found that, on 
examination, the veteran's back was "almost normal."  He 
also noted X-rays that showed scoliosis, mild mid and lower 
thoracic spondylitic changes, mild to moderate mid lower DDD 
of the lumbar spine, and no compression fracture deformities 
or significant malalignment, and found that these X-rays did 
not contain any evidence of any injury to the spine.  The 
April 2008 VA examiner expressed disagreement with Dr. 
Carter's opinion that the veteran's low back problems are 
consistent with an old back injury, because Dr. Carter did 
not mention the veteran's longstanding structural deformity 
of the spine, and the VA examiner did not find any evidence 
of injury to the spine in the X-rays.  The VA examiner 
concluded that the veteran's low back disabilities were 
consistent with a person of his age, and there was no 
evidence that such disabilities were incurred in or 
aggravated by either of the veteran's periods of service, to 
include the motor vehicle accident during the second period 
of service.

In reviewing medical opinions such as those above, greater 
weight may be placed on the opinion of one physician over 
that of another, depending on factors such as the reasoning 
employed by the physicians and whether or not (and the extent 
to which) they reviewed prior clinical records and other 
evidence.   Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean, 13 Vet. 
App. at 448-49.  See also Guerrieri, 4 Vet. App. at 470-471 
(1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Considering the opinions of Dr. Carter and the April 2008 VA 
examiner in light of the above-noted legal authority, the 
Board finds that the opinion of the April 2008 VA examiner is 
entitled to greater weight.  The April 2008 VA examiner's 
more thorough and detailed opinion explained the reasons for 
his conclusions in light of specific medical evidence and 
facts, such as why the examination and X-ray findings of 
disabilities were consistent with the veteran's age, and why 
the examination and X-ray findings were not consistent with 
the motor vehicle accident as described by the veteran, but 
were consistent with the medical evidence showing the lack of 
notation of any injuries or sequelae from the accident.  He 
also noted the flaws in Dr. Carter's opinion-in particular 
the absence of consideration of the veteran's longstanding 
scoliosis, which had been noted in the March 1966 X-ray 
report but not mentioned by Dr. Carter.  By contrast, Dr. 
Carter wrote in his brief, one-page letter that the veteran's 
anterior bone spurs and other low back problems were 
consistent with an old spinal injury, but did not explain the 
reasons for this conclusion in light of either the nature of 
the accident or the subsequent medical evidence of record.  
Thus, the opinion of the April 2008 VA examiner is entitled 
to greater weight than that of Dr. Carter.  As these are the 
only two medical opinions that address the question whether a 
low back disability is related to service, to include the 
veteran's motor vehicle accident, the weight of the 
competent, probative evidence is against the claim.

In addition to the medical evidence, the Board also has 
considered the written and oral statements of the veteran( 
(and his buddy and representative, advanced on his behalf.  
As noted, the veteran is competent to testify to his 
observations relating to the in-service motor vehicle 
accident and his subsequent symptomatology, and his 
observations are supported by the July 2002 buddy statement.  
See Falzone v. Brown, 8 Vet. App. at 403.  The Board 
therefore accepts, as credible, that the veteran was involved 
in the in-service motor vehicle accident, as described.  

However, as indicated above, the claim on appeal turns on the 
medical matter of whether there exists a medical nexus 
between any of the veteran's current low back disabilities 
and service, to include the motor vehicle accident therein.  
Matters of diagnosis and etiology are within the province of 
trained medical professionals.  Jones v. Brown, 7 Vet. App. 
134, 137-138 (1994).  To the extent that the veteran attempts 
to establish a medical nexus on the basis of assertions, 
alone, this evidence must fail, as neither the veteran nor 
any individual providing a statement on his behalf is shown 
to possess appropriate medical training and expertise to 
competently render a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, the any lay assertions in this regard 
have no probative value.

For the foregoing reasons, the claim for service connection 
for residuals of a low back injury must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for residuals of a low back injury is 
denied.



____________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


